Case: 09-40854     Document: 00511065971          Page: 1    Date Filed: 03/30/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 30, 2010
                                     No. 09-40854
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EFREN HERNANDEZ-ISIDRO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:09-CR-510-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Efren Hernandez-Isidro appeals his guilty plea conviction and sentence for
being found in the United States unlawfully following deportation. He argues
that the case should be remanded to the district court to conform the written
judgment to the oral pronouncement of sentence by including the district court’s
recommendation that his sentence run concurrently with any pending state
charges.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40854    Document: 00511065971 Page: 2      Date Filed: 03/30/2010
                                 No. 09-40854

      After the parties’ briefs were filed, the district court entered an amended
judgment    that    includes   the   concurrent   sentencing   recommendation.
Accordingly, we dismiss the appeal as moot. See Spencer v. Kemna, 523 U.S. 1,
7 (1998).
      APPEAL DISMISSED.




                                        2